Name: Decision No 1/97 of the EC-Cyprus Association Council of 24 July 1997 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: tariff policy;  international trade;  Europe;  European construction;  European Union law
 Date Published: 1997-08-07

 Avis juridique important|21997D0807(01)Decision No 1/97 of the EC-Cyprus Association Council of 24 July 1997 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 215 , 07/08/1997 P. 0036 - 0039DECISION No 1/97 OF THE EC-CYPRUS ASSOCIATION COUNCIL of 24 July 1997 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (97/519/EC)THE EC-CYPRUS ASSOCIATION COUNCIL,Having regard to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (1), signed at Brussels on 19 December 1972, hereinafter referred to as 'the Agreement`,Having regard to the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Additional Protocol to the Agreement (2), and in particular Article 25 thereof,Whereas it was agreed, in the Joint Declaration by the Contracting Parties concerning the rules of origin, attached to the Final Act of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (3), which was signed at Luxembourg on 19 October 1987 and entered into force on 1 January 1988, that the Community and the EC-Cyprus Association Council would, once the said Protocol had entered into force, take a decision on additional Cypriot requests for derogations from the rules of origin applicable to products under heading Nos 6102 and 6103 of the Common Customs Tariff, introduced as from 1 January 1988 for heading Nos 6204, 6205 and 6206 of the combined nomenclature (CN);Whereas a derogation from the relevant provisions concerning the definition of the concept of originating products for the goods in question was granted to Cyprus for a period of two years by Decision No 1/89 of the EC-Cyprus Association Council (4); whereas the said derogation was prolonged for three further periods of two years, most recently by Decision No 1/95 of the EC-Cyprus Association Council (5);Whereas the need for a derogation remains; whereas it is consequently desirable to prolong the said derogation for a further period of two years,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from Article 3 (1) of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, products listed in Annex I to this Decision and manufactured in Cyprus shall, within the limits of the quantities indicated and under the conditions set out below, be considered as originating products for the purposes of the Agreement.Article 2 1. For the purposes of Article 1, products listed in Annex I shall be considered as originating in Cyprus provided that, as a result of working or processing carried out in Cyprus, the products obtained are classified under a tariff heading other than that covering each of the materials worked or processed.2. Notwithstanding paragraph 1, the manufacture of garments from parts of garments falling within CN code 6217 90 00 shall not be considered as sufficient working or processing, unless the parts have been obtained in the Community from fabric cut to size and are covered by a supplier's declaration made out on an invoice or other accompanying document, of which a specimen is given in Annex III.Article 3 Materials not originating in Cyprus or in the Community and used for the manufacture of the products referred to in Article 1 shall not be eligible for any form of drawback, exemption from customs duties or charges having equivalent effect to customs duties, with the exception of any amounts exceeding the corresponding duties of the Common Customs Tariff.Article 4 Movement certificates EUR. 1 issued pursuant to this Decision shall be endorsed:'DEROGATION - DECISION No 1/97 DEDUCTION COMMUNITY QUOTA`in the box marked 'remarks`, in one of the languages in which the Agreement is drawn up.Article 5 The competent authorities of Cyprus shall send the Commission monthly statements of Cypriot imports and exports of fabrics listed in Annex II.Article 6 This Decision shall enter into force on the day on which it is adopted.This Decision shall apply for a period of two years as from 28 July 1997.Done at Brussels, 24 July 1997.For the Association CouncilThe PresidentI. KASOULIDES(1) OJ No L 133, 21. 5. 1973, p. 2.(2) OJ No L 339, 28. 12. 1977, p. 2.(3) OJ No L 393, 31. 12. 1987, p. 2.(4) OJ No L 230, 8. 8. 1989, p. 3.(5) OJ No L 326, 30. 12. 1995, p. 63.ANNEX I LIST REFERRED TO IN ARTICLE 1 (Products benefiting from the derogation) >TABLE>ANNEX II LIST REFERRED TO IN ARTICLE 5 (Products subject to statistical notification) >TABLE>ANNEX III DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS >START OF GRAPHIC>>END OF GRAPHIC>